ON MOTION FOR REHEARING
COBB, Judge.
The appellee, William Pace, has filed a motion for rehearing pointing out that our original opinion herein filed May 12, 1988, *1291was predicated upon a misconception of the actual date of service of the alias summons and amended complaint in this cause, said date being January 24, 1986, rather than January 29, 1986. The appellant, Comprop Investment Properties, Limited, agrees that the correct date of such service was January 24, 1986.
Accordingly, our prior opinion in this cause is vacated and the judgment of the trial court is
AFFIRMED.
COWART and DANIEL, JJ., concur.